Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 5, 8, 11-12, 15-20 are amended.  claims 21-22 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments are directed to the new claim amendments that change the scope of the claims as a whole, and are open to new grounds of rejection/interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 11-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehman (US 6933860) in view of Rosekrans (US 20160131498).
Re claim 1 Gehman teaches a method for providing a map scale comprising: 
providing, by one or more processors, (see abstract, memory and processor)
a geographic area for display on a display of a device (col 1, line 65-col 2, line 37, in reference to Fig. 1 and 3, wherein a display 100 is configured to graphically represent temporal distance data within a destination area, and also shown displayed are a river flowing under the interstate highway, etc., as geographical areas).
receiving, by the one or more processors, first information corresponding to a first input associated with a geographic location within the geographic area (see col 4, lines 60-67, wherein the first location is received as an input by the user and destination area is received). 
providing, in response to the first information and for display on the display, by the one or more processors, a first scale including a first graphic and a second graphic surrounding the first graphic within the geographical area (see col 5, lines 1-18, wherein a time required to travel to at least some of the regions is calculated, and temporal distance data is graphically represented on an electronic display or printer) and (see col 4, lines 6-59,  in reference to Figs. 3-4, wherein a first graphic 302 is represented by graphical X, and time traveled to a different region is a second graphic surrounding the first graphical x, shown in different shades and colors).
calculating, by the one or more processors, a distance between the first graphic and the second graphic (see Fig. 5, item 510, calculate a time required to travel to each of said regions and item 512 store temporal distance data in a memory), see col 1 line 65-col 2 line 37, in reference to Fig. 1, wherein contour lines represent distance the user can travel in a given time from first location 102 shown by an X) and (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location to a second location is shown, such as 1.4 minutes, etc.) and (see col 4, lines 35-59, “FIG. 4 is an example of a display output of temporal distance data according to the present invention. In this example embodiment of the present invention, a series of time intervals has been selected, and the temporal distance data has been binned according to those intervals. For example, the first time interval may be from zero to five minutes, while the second time interval may be from five to ten minutes, and so forth. Each region 306 has a travel time associated with it and thus falls into one of the plurality of time intervals. In this example, regions 306 with temporal distance data falling within the first time interval are represented by a first shade 402. Regions 306 with temporal distance data falling within the second time interval are represented by a second shade 404. Regions 306 with temporal distance data falling within the third time interval are represented by a third shade 406. Regions 306 with temporal distance data falling within the fourth time interval are represented by a fourth shade 408. Regions 306 with temporal distance data falling within the fifth time interval are represented by a fifth shade 410. Finally, regions 306 with temporal distance data falling within the sixth time interval are represented by a sixth shade 412. In other examples of the present invention colors may be used in place of shading, or contour lines may be drawn through the regions similar to those shown in FIG. 1).  Gehman teaches calculating, by the one or more processors, a distance between the first graphic and the second graphic, such that temporal distance is shown from a first graphical x to a particular shaded/colored distance region.
and providing, by the one or more processors, a first reference value for display on the display, the first reference value including at least one of a time or distance to travel between the first and second graphics of the scale, the time or distance to travel being based on the calculated distance (see Fig. 5, item 510, calculate a time required to travel to each of said regions and item 512 store temporal distance data in a memory), (see col 1 line 65-col 2 line 37, in reference to Fig. 1, wherein contour lines represent distance the user can travel in a given time from first location 102 shown by an X, the contours a scale of distance the user can travel in X minutes) and (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location to a second location is displayed, such as 1.4 minutes, as a reference value).
Gehman does not explicitly teach receiving, by the one or more processors, updated information corresponding to ta second input associated with an updated view of the geographic area; providing in response to the updated information and for display on the display, by the one or more processors, an updated scale including a third graphic and a fourth graphic surrounding the third graphic within the updated view of the geographic area; calculating, by the one or more processors, an updated distance between the third graphic and the fourth graphic of the updated scale; and providing, by the one or more processors, an updated reference value for display on the display, the updated reference value including at least one of a time or distance to travel between the third and fourth graphic of the updated scale, the time or distance to travel based on the calculated updated distance.
However, Rosekrans teaches receiving, by the one or more processors, updated information corresponding to a second input associated with an updated view of the geographic area (see [0012], receive an input to display nearby refueling stations), (see [0035] input-output interface that a user may press to input commands and destination addresses, and provide current location, destination, a map, and route calculation), and (see [0037], wherein the driver may select one of the refueling stations, and in response, the processor may obtain new directions and display).
providing in response to the updated information and for display on the display, by the one or more processors, an updated scale including a third graphic and a fourth graphic surrounding the third graphic within the updated view of the geographic area (see [0053], in reference to fig. 10-13, wherein an updating graphics of a vehicle 1030-1330 is a third graphic with range ring graphics 1010-1310 (a fourth graphic) surrounds the vehicle graphic, and updates based on the distance to empty and the current location of the vehicle).
calculating, by the one or more processors, an updated distance between the third graphic and the fourth graphic of the updated scale (see [0053], in reference to Fig. 10-12, wherein a distance from the vehicle to gas stations is calculated, as well as a range ring with a distance to empty calculated).
and providing, by the one or more processors, an updated reference value for display on the display, the updated reference value including at least one of a time or distance to travel between the third and fourth graphic of the updated scale, the time or distance to travel based on the calculated updated distance (see [0053-0056], wherein a range ring (4th graphic) has its radius updated based on the location of the vehicle (3rd graphic) and the calculated distance a vehicle can traverse until the gas is empty), such as shown in figs. 10-13).
Gehman in view of Rosekrans teaches claim 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Gehman’s map scale system to explicitly include display of graphical updates based on the currently received information, as taught by Rosekrans, as the references are in the analogous art of map-base display systems.  An advantage of the modification is that it achieves the result of updating graphical displays on a map to allow a user to be ascertain the distance of the user from other geographical areas.
Re claim 2, Gehman in view of Rosekrans teaches claim 1.  Furthermore, Rosekrans teaches wherein the second graphic surrounds the first graphic based on a predetermined portion of the display (see [0053-0056] in reference to Fig. 10 and 13, wherein in Fig. 12, a first graphic 1030 is surround by a range ring graphic 1010, based on a predetermined portion of the display that is calculated based on the distance to empty; and also see Fig. 13, wherein only the area inside the range ring is visible, as a predetermined portion of the display being shown, wherein a first graphic of 1330 is surrounded by second graphic 1310).  For motivation, see claim 1.
Re claim 3, Gehman and Rosekrans teaches claim 1.  Furthermore, Rosekrans teaches wherein the second graphic is a ring and the second graphic surrounds the first graphic concentrically (see [0053-0056] in reference to Fig. 10, wherein the second graphic is a range ring that surrounds the first graphic concentrically).  For motivation, see claim 1.
Re claim 4, Gehman and Rosekrans teaches claim 1.  Furthermore, Gehman teaches wherein the first graphic is positioned at the center of the geographic location (see col 1, line 65-col 2, line 37, wherein a first location 102 is shown as an X, representing the current location of the user or any desired location, and all temporal distance data is calculated from this first location 102).  Thus, because all temporal distance data is calculated from the first graphic position 102, it is interpreted to be at the center of the geographic location, and the contour lines and other second graphical locations is shifted/offset and displayed a distance from the center of the x location (see Fig. 1 and 4).
Re claim 5, Gehman and Rosekrans teaches claim 1.  Furthermore, Gehman teaches wherein the first reference value is the time to travel (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location to a second location is displayed, such as 1.4 minutes, as a reference value).
and determining the first reference value includes determining a speed of travel (see col 3, lines 15-43, wherein a GPS device 208 may included within the electronic device to provide to the processor 218 such information as the current location, elevation, speed of travel, and direction of travel through an electronic bus 218. The current location may be selected by the user to be used as the first location for the calculation of temporal distance data. The elevation, speed of travel, and direction of travel may represent situational parameters for use in the calculation of temporal distance data).
and determining an estimated time to travel between the first graphic and the second graphic based on the speed of travel see Fig. 5, item 510, calculate a time required to travel to each of said regions and item 512 store temporal distance data in a memory), (see col 1 line 65-col 2 line 37, in reference to Fig. 1, wherein contour lines represent distance the user can travel in a given time from first location 102 shown by an X, the contours a scale of distance the user can travel in X minutes) and (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location with first graphic to a second location with second graphic is displayed, such as 1.4 minutes, as a reference value).
wherein the first reference value is the estimate time to travel (see col 4, lines 6-34, in reference to Fig. 3, wherein time required for the user to travel from a first location to a second location is displayed, such as 1.4 minutes, as a reference value, that estimates the time to travel).
Re claim 6, Gehman and Rosekrans teaches claim 5.  Furthermore, Gehman teaches wherein determining a speed of travel comprises determining a speed of travel based on data associated with a user of the device (see col 1, lines 28-45, An electronic device is built including a memory, a processor, and a display. The processor is configured to calculate an array of estimated travel time data from a first location to a plurality of locations within a destination area from a set of situational parameters and a set of user parameters. These situational parameters may include data such as: the location, condition, and speed limits of roads and paths; the availability of public transportation; terrain information such as elevation, slope, the presence of trails and vegetation; and weather information such as wind speed and precipitation. User parameters may include data such as: the user's mode of transportation, the user's physical abilities, and the load the user is carrying), (see Fig. 5, item 510, calculate a time required to travel to each of said regions and item 512 store temporal distance data in a memory), and (see col 1, line 65-col 2, line 45, wherein the speed of travel is determined based on the distance a user of the device can travel in a given time and is represented by contours of temporal distance, based on a first location 102 represented by an “X”).
Re claim 8, Gehman and Rosekrans teaches claim 1.  Furthermore, Rosekrans teaches removing, by one or more processors, the first scale and first reference value in response to providing the updated scale and updated reference value (see [0053-0056] in reference to Fig. 10-13, wherein in Fig. 10, a first scale 1010 with “first” references of 2.7 and 2.2 miles and a “distance to empty: 3 miles” is shown.  As seen in Fig. 11, for example, the first scale is removed and replaced with an updated scale 1110 and updated reference values such as 1.2 miles to a gas station and 1.5 miles to empty).  For motivation, see claim 1.
Claims 11-16 claims limitations in scope to claims 1-5, 8 and is rejected for at least the reasons above.
Claims 19-20 claims limitations in scope to claims 1-2 and are rejected for at least the reasons above.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehman (US 6933860) in view of Rosekrans (US 20160131498) and Rajani et al. (US 20170103342).
Re claim 7, Gehman and Rosekrans teaches claim 6.  Gehman and Rosekrans do not explicitly teach wherein determining a speed of travel based on data associated with a user of the device applying a machine learning model to the data associated with the user of the device to generate the speed of travel.
However, Rajani teaches wherein determining a speed of travel based on data associated with a user of the device applying a machine learning model to the data associated with the user of the device to generate the speed of travel ([0016] Methods, apparatus (or system), and computer readable storage media, allow a conventional computing device such as a mobile phone, laptop, or tablet to be used for accurate determination of motion parameters of a vehicle. In one exemplary embodiment, a digital computing device is configured as a multi-modal meter. The multi-modal meter uses a variety of signal sources (or data sources), both internal and external to the device, for computing motion parameters of the vehicle, for example, the distance, speed, and time travelled. The multi-modal meter uses a machine learning model to determine the most accurate values of the motion parameters of the vehicle).  Rajani teaches wherein determining a speed of travel (distance, speed, time travelled) based on data associated with a user of the device applying a machine learning model (machine learning model to determine accurate values of the motion parameters) to the data associated with the user of the device to generate the speed of travel (speed parameter).
Gehman, Rosekrans, and Rajani teaches claim 7.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gehman and Rosekrans’s map scale display system for determining values such as time to travel to a destination based on a user’s driving to explicitly include machine learning to help determine speed of travel, as taught by Gehman, as the references are in the analogous art of estimated speed of travel to a distant location.  An advantage of the modification is that it achieves the result of explicitly using known machine learning processes to help estimate a more accurate speed of travel to a location based on training using historical data and the machine learning model.
Claim(s) 9-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehman (US 6933860) in view of Rosekrans (US 20160131498) and Pylappan et al. (US 20130325342, hereinafter “Pyl”).
Re claim 9, Gehman and Rosekrans teaches claim 1.  Gehman and Rosekrans teaches display of graphical elements such as scale and reference values, but do not explicitly teach wherein the scale and reference value are configured to fade out over a period of time.
However, Pyl teaches teach wherein the scale and reference value are configured to fade out over a period of time ([0172] After a brief amount of time, the end control 1122, the list control 1132, status area 1124, overview button 1126, and 3D control 1128 disappear. In some embodiments, the controls disappear abruptly, while in other embodiments the controls fade away. In some embodiments, the status bar 1127 at the top of the screen also vanishes and navigation box 1120 moves to the top of the screen).
Gehman, Rosekrans, and Pyl teaches claim 9.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gehman and Rosekrans’s map display system of displaying graphical elements to a user to explicitly include graphical elements that fade out over a period of time, as taught by Pyl, as the references are in the analogous art of map display systems.  An advantage of the modification is that it achieves the result of allowing for graphic elements to appear and disappear from display allowing for a way to reduce clutter on the display and conserve screen display space.
Re claim 10, Gehman and Rosekrans teaches claim 1.  Gehman and Rosekrans do not explicitly teach wherein the scale and reference value are configured to cease being displayed on the display after a period of time.
However, Pyl teaches wherein the scale and reference value are configured to cease being displayed on the display after a period of time ([0172] After a brief amount of time, the end control 1122, the list control 1132, status area 1124, overview button 1126, and 3D control 1128 disappear. In some embodiments, the controls disappear abruptly, while in other embodiments the controls fade away. In some embodiments, the status bar 1127 at the top of the screen also vanishes and navigation box 1120 moves to the top of the screen).
Gehman, Rosekrans, and Pyl teaches claim 10.  For motivation, see claim 9.
Claims 17-18 claim limitations in scope to claims 9-10 and are rejected for at least the reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616